The opinion was delivered June 1st 1866.
Per Curiam.
It is admitted by the learned counsel for the plaintiff in error, that the point in this case was ruled forty years ago in the case of Clark v. McKisson, 6 S. & R. 87, and as that case has never been overruled, it does not seem to us worth while to reopen the discussion.
If, however, it be necessary that that case be distinguished from Louer v. Hummell, 9 Harris 450, or that it be justified on general grounds, both are sufficiently done in the opinion of the learned judge below, and for the reasons assigned by him the judgment is affirmed.